DETAILED ACTION
The amendment filed May 27, 2021 has been entered.  Claims 1-17 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,210,546 to Kohler (Kohler) in view of US Patent 5,375,898 to Ohmori et al. (Ohmori) and US Patent 8,590,693 to Linke et al. (Linke).
Regarding claim 1, Kohler discloses a tube holder for a tube-filling machine (abstract) comprising a cup-shaped housing (11) which comprises an upwardly opening tube receiving means (receptacle 12 is equivalent to applicant’s disclosed receiving means) into which a tube (T) is insertable by way of its one axial end region, wherein a clamping device (14), by means of which a clamping force can be applied to the tube (T), is arranged in the region of the inner wall (12a) of the tube receiving means.  Kohler does not disclose the clamping device comprises at least one magnet which is displaceable by means of at least one electric coil between a clamping position, in which a clamping force is applied to the tube, and a releasing position in which a clamping force is not applied to the tube.  Ohmori teaches an article holder (210) including clamping device (formed by holders 212, magnets 214 and 216) comprises at least one magnet (214) which is displaceable by means of at least one magnet (216) between a clamping position, in which a clamping force is applied to the article, and a releasing position in which a clamping force is not applied to the article (col. 14, lines 29-32) such that the clamping device is highly adaptive for varying sizes and configurations (col. 15, lines 28-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the clamping devices of Kohler with magnetic clamping devices as taught by Ohmori such that the clamping device is highly adaptive for varying sizes and configurations.  Further, such a change requires only the substitution of one known 
Regarding claims 2 and 3, Ohmori further teaches at least one chamber (215), in which the magnet is arranged, is realized in the inner wall of the article receiving means (211; see Fig. 13a), wherein the magnet is connected to a clamping part (212) which is deformable by means of the magnet into a position which projects into the tube receiving means (shown in Fig. 13a), and the magnet is embedded in the clamping part (Fig. 13a).  These features would be included in the modification set forth above.
Regarding claim 4, Ohmori does not teach the clamping part fills out the chamber entirely.  It would have been an obvious matter of design choice to form the clamping part to fill the chamber completely, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04(IV)(A).  

Regarding claim 6, Ohmori further teaches that multiple magnets are arranged in the chamber distributed over the circumference (Fig. 13a). These features would be included in the modification set forth above.
Regarding claim 7, Ohmori further teaches the magnet is displaceable in the chamber (as it moves between holding and releasing positions) longitudinally of a guide (217). These features would be included in the modification set forth above.
Regarding claims 8 and 15, Ohmori does not disclose the guide comprises a ball bearing.  However, applicant is given official notice that ball bearings are well known in the art for reducing friction between rotating parts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a ball bearing in the lever (i.e. the guide) of the clamping device of Ohmori to reduce friction during movement of the parts.
Regarding claim 9, Ohmori further teaches the displacement of the magnet longitudinally of the guide is transmissible to a clamping element (as the magnet is displaced, the connected clamping element is displaced in the same direction), by means of which a clamping force can be applied to the tube (Fig. 13a). These features would be included in the modification set forth above.
Regarding claim 16, Ohmori further teaches the housing sits in a housing receiving means (the outer portion of holder 210 where magnets 216 are seated) and in that the electric 
Regarding claim 17, Ohmori further teaches the housing receiving means is realized in an annular manner (Fig. 13a).  These features would be included in the modification set forth above.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Kohler in view of Ohmori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kohler as modified by Ohmori and Linke (see above).  Specifically, Linke teaches a clamping device in which a gripper is closed by a magnet which is actuated by an electric coil (i.e. an electromagnet) as an alternative to the use of permanent magnets.  One of ordinary skill in the art would recognize, based on the teachings of Linke, that one or both of the permanent magnets of Ohmori could be replaced with electromagnets such that the strength of the magnetic field can be varied and so that the magnet may be “shut off” when desired.


Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art documents do not disclose a tube holder having a clamping device comprising a magnetorheological fluid, the viscosity of which is modifiable by means of at least one electric coil and/or at least one permanent magnet.  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents disclose holders/grippers which are related to applicant’s disclosure and claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        September 13, 2021